21-811-cv
Passalacqua v. County of Suffolk


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
1st day of March, two thousand twenty-two.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            AMALYA L. KEARSE,
            JOHN M. WALKER, JR.,
                  Circuit Judges.
_______________________________________

ANTHONY PASSALACQUA, GLEN KLEIN,

                            Plaintiffs-Appellants,

                   v.                                                      21-811

COUNTY OF SUFFOLK, STEVEN BELLONE, SUFFOLK
COUNTY EXECUTIVE, GERALDINE HART, SUFFOLK
COUNTY POLICE COMMISSIONER, SGT. WILLIAM
WALSH, SUFFOLK COUNTY PISTOL LICENSING
BUREAU EXECUTIVE OFFICER, LIEUTENANT
MICHAEL KOMOROWSKI, SUFFOLK COUNTY
COMMANDING OFFICER OF THE PISTOL LICENSING
BUREAU, POLICE OFFICER BERNSTEIN, PISTOL
LICENSING BUREAU, ANGIE CARPENTER, TOWN
SUPERVISOR, KEVIN BURKE, DIRECTOR OF AIRPORT
SECURITY, ARTHUR ABBATE, ISLIP TOWN
PERSONNEL DIRECTOR, SHELLY LAROSE-ARKEN,
AIRPORT COMMISSIONER, NICHOLAS LORUSSO,
SUFFOLK COUNTY PISTOL LICENSING BUREAU
INVESTIGATOR, SGT. MICHAEL J. FLANAGAN,
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE,
TOWN OF ISLIP,

                      Defendants-Appellees.

_______________________________________


For Plaintiff-Appellant Passalacqua:                               ANTHONY PASSALACQUA, pro
                                                                   se, Farmingville, New York.

For Plaintiff-Appellant Klein:                                     Glen    Klein,   pro        se,
                                                                   Centereach, New York.

For Suffolk Defendants-Appellees:                                  Arlene S. Zwilling, Assistant
                                                                   County Attorney, for Dennis
                                                                   M. Cohen, Suffolk County
                                                                   Attorney, Hauppauge, New
                                                                   York.

For Islip Defendants-Appellees:                                    William D. Wexler, Law
                                                                   Office of William D. Wexler,
                                                                   North Babylon, New York.

       Appeal from an order of the United States District Court for the Eastern District of New

York (Feuerstein, J.; Tomlinson, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the March 18, 2021 order of the district court is VACATED and the case is

REMANDED for further proceedings consistent with this order.

       Plaintiffs-Appellants Anthony Passalacqua and Glen Klein, proceeding pro se on appeal,

sued the County of Suffolk, the Town of Islip, and eleven of their employees for violations of

Plaintiffs-Appellants’ constitutional rights pursuant to 42 U.S.C. § 1983 in connection with the

confiscation of their firearms, suspension of their pistol licenses, and Passalacqua’s termination

from a position as a peace officer. In February 2020, following a status conference, the district

                                                2
court closed the case, instructing the parties that the case could be reopened by notice to the court

no later than August 20, 2020. 1 The district court simultaneously referred the case to a magistrate

judge for discovery and set a discovery deadline. While the case was administratively closed, the

district court proceeded to accept Defendants-Appellees’ motion for judgment on the pleadings

and to grant their motion to stay discovery. Then, in February 2021, the court sua sponte

terminated all pending motions on the ground that Plaintiffs-Appellants had not timely moved to

reopen the case. Plaintiffs-Appellants moved for relief from that order pursuant to Federal Rule

of Civil Procedure 60(b)(6), which the district court denied on the basis that Plaintiffs-Appellants

filed their motion approximately seven months after the August 20, 2020 deadline to reopen the

case. This appeal followed. We otherwise assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal, which we reference only as

necessary to explain our decision.

       We review both a district court’s decision to administratively close a case and its denial of

a Rule 60 motion for abuse of discretion. See Rodriguez v. Gusman, 974 F.3d 108, 112 (2d Cir.

2020) (administrative closure); United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009)



1
  The notice, which applied to this case and Nin v. County of Suffolk, another case in front of the
district court, stated:

       All discovery in both cases shall be completed by August 10, 2020. Discovery is referred to the
       magistrate judge. In the interim, both cases are closed with leave to reopen on ten (10) days notice
       no later than August 20, 2020.

       The trial scheduled for March 30, 2020 in the Nin case is adjourned without date. A status
       conference for both cases (for control date purposes) is set for November 4, 2020 at 11:15 a.m. in
       courtroom 1010 of the Central Islip courthouse.

Appellants’ App’x at 7.

                                                        3
(Rule 60 motion). “An abuse of discretion occurs when a district court bases its ruling on an

erroneous view of the law or on a clearly erroneous assessment of the evidence, or renders a

decision that cannot be located within the range of permissible decisions.” Yukos Cap. S.A.R.L.

v. Feldman, 977 F.3d 216, 234 (2d Cir. 2020) (internal quotation marks omitted).

       We assume arguendo that Defendants-Appellees are correct that our jurisdiction is limited

to the district court’s denial of the Rule 60(b)(6) motion. Pursuant to Rule 60(b)(6), a district

court may grant relief from an order or judgment “when there are extraordinary circumstances

justifying relief, when the judgment may work an extreme and undue hardship, and when the

asserted grounds for relief are not recognized in clauses (1)–(5) of the Rule.” Metzler Inv. GmbH

v. Chipotle Mexican Grill, Inc., 970 F.3d 133, 143 (2d Cir. 2020) (internal quotation marks

omitted).   Rule 60(b)(6) “confers broad discretion on the trial court to grant relief when

appropriate to accomplish justice.” Marrero Pichardo v. Ashcroft, 374 F.3d 46, 55 (2d Cir. 2004)

(internal quotation marks omitted).

       “[A]dministrative closure is only appropriate as a last resort when other alternatives are

virtually impossible or so impractical as to significantly interfere with the operations of the district

court or impose an unreasonable burden on the party opposing the plaintiff’s claim.” Rodriguez,

974 F.3d at 113. “[W]e have expressed a strong preference for resolving disputes on the merits.”

New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005) (internal quotation marks omitted); see also

Cody v. Mello, 59 F.3d 13, 15 (2d Cir. 1995) (noting that the Court has “stated time and again that

a trial court’s desire to move its calendar should not overcome its duty to do justice”).

       The district court did not explain why the unusual procedural posture of this case and

Plaintiffs-Appellants’ claimed confusion about the circumstances of the closure did not constitute

                                                   4
“extraordinary circumstances” warranting reconsideration of the closure. Metzler Inv. GmbH,

970 F.3d at 143. Nor did the district court explain why the Rule 60 motion was not brought in a

reasonable time given that the district court had issued its first order indicating that it viewed the

case as definitively closed approximately two weeks earlier. See Fed. R. Civ. P. 60(c)(1) (stating

that a Rule 60(b)(6) motion must be made “within a reasonable time”). We view Plaintiffs-

Appellants’ lost opportunity for a decision on the merits of their claims as an extreme hardship.

Cf. Baptiste v. Sommers, 768 F.3d 212, 217 (2d Cir. 2014) (per curiam) (observing, in the context

of a dismissal for failure to prosecute, that such dismissals are “the harshest of sanctions” and

“should be used only in extreme situations” (internal quotation marks omitted)).            Notably,

Defendants-Appellees did not oppose reopening, and they have not identified prejudice to

themselves from reopening. Cf. id. at 216 (citing prejudice to defendants as a consideration in

dismissals for failure to prosecute). Under these circumstances, the district court’s denial of relief

was outside “the range of permissible decisions.” Yukos Cap. S.A.R.L., 977 F.3d at 234 (internal

quotation marks omitted).

       Accordingly, we VACATE the March 18, 2021 order of the district court and REMAND

for further proceedings consistent with this order.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  5